FILED
                             NOT FOR PUBLICATION                             APR 19 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



OSWALDO ANTONIO SALAZAR,                         No. 07-74956

               Petitioner,                       Agency No. A073-967-205

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Oswaldo Antonio Salazar, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for a waiver of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
inadmissibility under Immigration and Nationality Act § 212(h), 8 U.S.C.

§ 1182(h). Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss in part

and deny in part the petition for review.

      We lack jurisdiction to review the agency’s dispositive discretionary

determination that Salazar did not merit a grant of § 212(h) relief. See 8 U.S.C.

§ 1252(a)(2)(B)(i); Mejia v. Gonzales, 499 F.3d 991, 999 (9th Cir. 2007).

      Salazar’s remaining contentions are not persuasive.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                            2                                 07-74956